 1                                                       THE HONORABLE MARSHA J. PECHMAN
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                UNITED STATES DISTRICT COURT
14                               WESTERN DISTRICT OF WASHINGTON
15                                         AT SEATTLE
16
17
18        ANDREW BELL and BECKY BELL,                       No. 2:20-cv-01716 MJP
19        husband and wife,
20                                                          STIPULATED PROTECTIVE ORDER
21                             Plaintiffs,
22                                                          NOTE FOR MOTION CALENDAR:
23                v.                                        June 23, 2021
24
25        THE BOEING COMPANY, a Delaware
26        corporation licensed as a Washington
27        foreign corporation,
28
29                            Defendant.
30
31
32
33                                             STIPULATION
34
35   1.       PURPOSES AND LIMITATIONS
36
37            Discovery in this action is likely to involve production of confidential, proprietary, or
38
39   private information for which special protection may be warranted. Accordingly, the parties
40
41   hereby stipulate to and petition the Court to enter the following Stipulated Protective Order. The
42
43   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
44
45   protection on all disclosures or responses to discovery, the protection it affords from public
46
47   disclosure and use extends only to the limited information or items that are entitled to
48
49   confidential treatment under the applicable legal principles, and it does not presumptively entitle
50
51   parties to file confidential information under seal.
                                                                                         Perkins Coie LLP
     STIPULATED PROTECTIVE ORDER                                                    1201 Third Avenue, Suite 4900
     (No. 2:20-CV-01716 MJP) – 1                                                      Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
     92377505.1
                                                                                         Fax: 206.359.9000
 1   2.       "CONFIDENTIAL" MATERIAL
 2
 3            "Confidential" material shall include the following documents and tangible things
 4
 5   produced or otherwise exchanged:
 6
 7                  (a) medical records;
 8
 9                  (b) employee personnel records or other sensitive personnel information, such as
10
11                     payroll records, wage and salary information, evaluation materials, and
12
13                     investigation files;
14
15                  (c) either party’s accounting information or tax records;
16
17                  (d) income statements, balance sheets, or documents that otherwise describe, contain
18
19                     or disclose commercially sensitive internal company information; and
20
21                  (e) information relating to company trade secrets or competitive and strategic
22
23                     initiatives, where such information is not readily ascertainable and which the
24
25                     Designating Party has taken reasonable steps to maintain its confidentiality.
26
27            The Designating Party’s designation shall be no more broad than necessary to protect the
28
29   Confidential information.
30
31   3.       SCOPE
32
33            The protections conferred by this agreement cover not only confidential material (as
34
35   defined above), but also (1) any information copied or extracted from confidential material;
36
37   (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any
38
39   testimony, conversations, or presentations by parties or their counsel that might reveal
40
41   confidential material. However, the protections conferred by this agreement do not cover
42
43   information that is in the public domain or becomes part of the public domain through trial or
44
45   otherwise.
46
47   4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
48
49            4.1      Basic Principles. A receiving party may use confidential material that is
50
51   disclosed or produced by another party or by a non-party in connection with this case only for
                                                                                        Perkins Coie LLP
     STIPULATED PROTECTIVE ORDER                                                   1201 Third Avenue, Suite 4900
     (No. 2:20-CV-01716 MJP) – 2                                                     Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     92377505.1
                                                                                        Fax: 206.359.9000
 1   prosecuting, defending, or attempting to settle this litigation. Confidential material may be
 2
 3   disclosed only to the categories of persons and under the conditions described in this agreement.
 4
 5   Confidential material must be stored and maintained by a receiving party at a location and in a
 6
 7   secure manner that ensures that access is limited to the persons authorized under this agreement.
 8
 9            4.2   Disclosure of "CONFIDENTIAL" Information or Items. Unless otherwise
10
11   ordered by the court or permitted in writing by the designating party, a receiving party may
12
13   disclose any confidential material only to:
14
15            (a)   the receiving party's counsel of record in this action, as well as employees of
16
17   counsel to whom it is reasonably necessary to disclose the information for this litigation;
18
19            (b)   the officers, directors, and employees (including in-house counsel) of the
20
21   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
22
23   agree that a particular document or material produced is for Attorney's Eyes Only and is so
24
25   designated;
26
27            (c)   experts and consultants to whom disclosure is reasonably necessary for this
28
29   litigation and who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);
30
31            (d)   the Court, court personnel, and court reporters and their staff;
32
33            (e)   copy or imaging services retained by counsel to assist in the duplication of
34
35   confidential material, provided that counsel for the party retaining the copy or imaging service
36
37   instructs the service not to disclose any confidential material to third parties and to immediately
38
39   return all originals and copies of any confidential material;
40
41            (f)   during their depositions, witnesses in the action to whom disclosure is reasonably
42
43   necessary and who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A),
44
45   unless otherwise agreed by the designating party or ordered by the Court. Pages of transcribed
46
47   deposition testimony or exhibits to depositions that reveal confidential material must be
48
49   separately bound by the court reporter and may not be disclosed to anyone except as permitted
50
51   under this agreement;
                                                                                       Perkins Coie LLP
     STIPULATED PROTECTIVE ORDER                                                  1201 Third Avenue, Suite 4900
     (No. 2:20-CV-01716 MJP) – 3                                                    Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     92377505.1
                                                                                       Fax: 206.359.9000
 1            (g)    the author or recipient of a document containing the information or a custodian or
 2
 3   other person who otherwise possessed or knew the information.
 4
 5            4.3    Filing Confidential Material. Before filing confidential material or discussing
 6
 7   or referencing such material in court filings, the filing party shall confer with the designating
 8
 9   party to determine whether the designating party will remove the confidential designation,
10
11   whether the document can be redacted, or whether a motion to seal or stipulation and proposed
12
13   order is warranted. Local Civil Rule 5(g) sets forth the procedures that must be followed and the
14
15   standards that will be applied when a party seeks permission from the Court to file material
16
17   under seal.
18
19   5.       DESIGNATING PROTECTED MATERIAL
20
21            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
22
23   party or non-party that designates information or items for protection under this agreement must
24
25   take care to limit any such designation to specific material that qualifies under the appropriate
26
27   standards. The designating party must designate for protection only those parts of material,
28
29   documents, items, or oral or written communications that qualify, so that other portions of the
30
31   material, documents, items, or communications for which protection is not warranted are not
32
33   swept unjustifiably within the ambit of this agreement.
34
35            Mass, indiscriminate, or routinized designations are prohibited. Designations that are
36
37   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
38
39   unnecessarily encumber or delay the case development process or to impose unnecessary
40
41   expenses and burdens on other parties) may expose the designating party to sanctions.
42
43            If it comes to a designating party's attention that information or items that it designated
44
45   for protection do not qualify for protection, the designating party must promptly notify all other
46
47   parties that it is withdrawing the mistaken designation.
48
49            5.2    Manner and Timing of Designations. Except as otherwise provided in this
50
51   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
                                                                                         Perkins Coie LLP
     STIPULATED PROTECTIVE ORDER                                                    1201 Third Avenue, Suite 4900
     (No. 2:20-CV-01716 MJP) – 4                                                      Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
     92377505.1
                                                                                         Fax: 206.359.9000
 1   ordered, disclosure or discovery material that qualifies for protection under this agreement must
 2
 3   be clearly so designated before or when the material is disclosed or produced.
 4
 5            (a)   Information in documentary form (e.g., paper or electronic documents and
 6
 7   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
 8
 9   proceedings): The designating party must affix the word "CONFIDENTIAL" to each page that
10
11   contains confidential material. If only a portion or portions of the material on a page qualifies
12
13   for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
14
15   making appropriate markings in the margins).
16
17            (b)   Testimony given in deposition or in other pretrial or trial proceedings: The
18
19   parties and any participating non-parties must identify on the record, during the deposition or
20
21   other pretrial proceeding, all protected testimony, without prejudice to their right to so designate
22
23   other testimony after reviewing the transcript. Any party or non-party may, within fifteen days
24
25   after receiving the transcript of the deposition or other pretrial proceeding, designate portions of
26
27   the transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect
28
29   confidential information at trial, the issue should be addressed during the pre-trial conference.
30
31            (c)   Other tangible items: The producing party must affix in a prominent place on the
32
33   exterior of the container or containers in which the information or item is stored the word
34
35   "CONFIDENTIAL." If only a portion or portions of the information or item warrant protection,
36
37   the producing party, to the extent practicable, shall identify the protected portion(s).
38
39            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
40
41   designate qualified information or items does not, standing alone, waive the designating party's
42
43   right to secure protection under this agreement for such material. Upon timely correction of a
44
45   designation, the receiving party must make reasonable efforts to ensure that the material is
46
47   treated in accordance with the provisions of this agreement.
48
49
50
51
                                                                                         Perkins Coie LLP
     STIPULATED PROTECTIVE ORDER                                                    1201 Third Avenue, Suite 4900
     (No. 2:20-CV-01716 MJP) – 5                                                      Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
     92377505.1
                                                                                         Fax: 206.359.9000
 1   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2
 3            6.1    Timing of Challenges. Any party or non-party may challenge a designation of
 4
 5   confidentiality at any time. Unless a prompt challenge to a designating party's confidentiality
 6
 7   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 8
 9   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
10
11   challenge a confidentiality designation by electing not to mount a challenge promptly after the
12
13   original designation is disclosed.
14
15            6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
16
17   regarding confidential designations without Court involvement. Any motion regarding
18
19   confidential designations or for a protective order must include a certification, in the motion or in
20
21   a declaration or affidavit, that the movant has engaged in a good faith meet and confer
22
23   conference with other affected parties in an effort to resolve the dispute without Court action.
24
25   The certification must list the date, manner, and participants to the conference. A good faith
26
27   effort to confer requires a face-to-face meeting or a telephone conference.
28
29            6.3    Judicial Intervention. If the parties cannot resolve a challenge without Court
30
31   intervention, the designating party may file and serve a motion to retain confidentiality under
32
33   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
34
35   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
36
37   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
38
39   other parties) may expose the challenging party to sanctions. All parties shall continue to
40
41   maintain the material in question as confidential until the Court rules on the challenge.
42
43   7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
44            OTHER LITIGATION
45
46            If a party is served with a subpoena or a court order issued in other litigation that compels
47
48   disclosure of any information or items designated in this action as "CONFIDENTIAL," that
49
50   party must:
51
                                                                                         Perkins Coie LLP
     STIPULATED PROTECTIVE ORDER                                                    1201 Third Avenue, Suite 4900
     (No. 2:20-CV-01716 MJP) – 6                                                      Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
     92377505.1
                                                                                         Fax: 206.359.9000
 1            (a)    promptly notify the designating party in writing and include a copy of the
 2
 3   subpoena or court order;
 4
 5            (b)    promptly notify in writing the party who caused the subpoena or order to issue in
 6
 7   the other litigation that some or all of the material covered by the subpoena or order is subject to
 8
 9   this agreement. Such notification shall include a copy of this agreement; and
10
11            (c)    cooperate with respect to all reasonable procedures sought to be pursued by the
12
13   designating party whose confidential material may be affected.
14
15   8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
16
17            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
18
19   material to any person or in any circumstance not authorized under this agreement, the receiving
20
21   party must immediately (a) notify in writing the designating party of the unauthorized
22
23   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,
24
25   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of
26
27   this agreement, and (d) request that such person or persons execute the "Acknowledgment and
28
29   Agreement to Be Bound" that is attached hereto as Exhibit A.
30
31   9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
32            PROTECTED MATERIAL
33
34            When a producing party gives notice to receiving parties that certain inadvertently
35
36   produced material is subject to a claim of privilege or other protection, the obligations of the
37
38   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
39
40   provision is not intended to modify whatever procedure may be established in an e-discovery
41
42   order or agreement that provides for production without prior privilege review. The parties agree
43
44   to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
45
46   10.      NON TERMINATION AND RETURN OF DOCUMENTS
47
48            Within 60 days after the termination of this action, including all appeals, each receiving
49
50   party must return all confidential material to the producing party, including all copies, extracts
51
                                                                                         Perkins Coie LLP
     STIPULATED PROTECTIVE ORDER                                                    1201 Third Avenue, Suite 4900
     (No. 2:20-CV-01716 MJP) – 7                                                      Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
     92377505.1
                                                                                         Fax: 206.359.9000
 1   and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
 2
 3   destruction.
 4
 5            Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 6
 7   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 8
 9   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
10
11   work product, even if such materials contain confidential material.
12
13            The confidentiality obligations imposed by this agreement shall remain in effect until a
14
15   designating party agrees otherwise in writing or a court orders otherwise.
16
17
18
19            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
20
21            DATED this 23rd day of June, 2021.
22
23    s/ Julie S. Lucht                                   s/ J. Roderik Stephens
24    Julie S. Lucht, WSBA #31278                         J. Roderik Stephens, WSBA #14538
25    T. Ray Ivey WSBA #55683                             The Stephens Law Firm
26    Perkins Coie LLP
27                                                        424 29th St. NE, Suite D
      1201 Third Avenue, Suite 4900                       Puyallup, WA 98372
28    Seattle, WA 98101-3099
29    Telephone: 206.359.8000                             rod@stephenslawfirm.com
30    Facsimile: 206.359.9000                             kathryn@stephenslawfirm.com
31    Email: JLucht@perkinscoie.com
32             TIvey@perkinscoie.com                      Attorneys for Plaintiff
33                                                        Andrew and Becky Bell
34    Attorneys for Defendant
35    The Boeing Company
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                        Perkins Coie LLP
     STIPULATED PROTECTIVE ORDER                                                   1201 Third Avenue, Suite 4900
     (No. 2:20-CV-01716 MJP) – 8                                                     Seattle, WA 98101-3099
                                                                                       Phone: 206.359.8000
     92377505.1
                                                                                        Fax: 206.359.9000
 1                                               ORDER
 2
 3            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 4
 5            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 6
 7   documents in this proceeding shall not, for the purposes of this proceeding or any other
 8
 9   proceeding in any other court, constitute a waiver by the producing party of any privilege
10
11   applicable to those documents, including the attorney-client privilege, attorney work-product
12
13   protection, or any other privilege or protection recognized by law.
14
15            DATED this 23rd day of June, 2021.
16
17
18
19
                                                   A
                                                   The Honorable Marsha J. Pechman
20                                                 United States Senior District Court Judge
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                     Perkins Coie LLP
     STIPULATED PROTECTIVE ORDER                                                1201 Third Avenue, Suite 4900
     (No. 2:20-CV-01716 MJP) – 9                                                  Seattle, WA 98101-3099
                                                                                    Phone: 206.359.8000
     92377505.1
                                                                                     Fax: 206.359.9000
 1                                              EXHIBIT A
 2
 3                                                     THE HONORABLE MARSHA J. PECHMAN
 4
 5
 6
 7
 8
 9
10
11
12
13
14                              UNITED STATES DISTRICT COURT
15                             WESTERN DISTRICT OF WASHINGTON
16                                       AT SEATTLE
17
18
19     ANDREW BELL and BECKY BELL,                      No. 2:20-cv-01716 MJP
20     husband and wife,
21                                                      ACKNOWLEDGEMENT AND
22                            Plaintiffs,               AGREEMENT TO BE BOUND
23
24                v.
25
26     THE BOEING COMPANY, a Delaware
27     corporation licensed as a Washington
28     foreign corporation,
29
30                           Defendant.
31
32
33
34            I, [FULL NAME], of [FULL ADDRESS], declare under penalty of perjury that I have
35
36   read in its entirety and understand the Stipulated Protective Order that was issued by the United
37
38   States District Court for the Western District of Washington on ___________, 2021, in the case
39
40   of Andrew Bell and Becky Bell v. The Boeing Company, No. 2:20-cv-01716 MJP. I agree to
41
42   comply with and to be bound by all the terms of this Stipulated Protective Order and I
43
44   understand and acknowledge that failure to so comply could expose me to sanctions and
45
46   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner
47
48   any information or item that is subject to this Stipulated Protective Order to any person or entity
49
50   except in strict compliance with the provisions of this Order.
51
                                                                                       Perkins Coie LLP
     STIPULATED PROTECTIVE ORDER                                                  1201 Third Avenue, Suite 4900
     (No. 2:20-CV-01716 MJP) – 10                                                   Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     92377505.1
                                                                                       Fax: 206.359.9000
 1            I further agree to submit to the jurisdiction of the United States District Court for the
 2
 3   Western District of Washington for the purpose of enforcing the terms of this Stipulated
 4
 5   Protective Order, even if such enforcement proceedings occur after termination of this action.
 6
 7            Date: _____________________, 20__.
 8
 9            City and State where sworn and signed: _________________________________
10
11            Printed Name: ______________________________
12
13
14
15
                                                    Signature: __________________________________
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                         Perkins Coie LLP
     STIPULATED PROTECTIVE ORDER                                                    1201 Third Avenue, Suite 4900
     (No. 2:20-CV-01716 MJP) – 11                                                     Seattle, WA 98101-3099
                                                                                        Phone: 206.359.8000
     92377505.1
                                                                                         Fax: 206.359.9000
